Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161815                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161815
                                                                    COA: 346615
                                                                    Shiawassee CC: 2018-002843-FC
  MICHAEL DOUGLAS BROOKS,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the May 28, 2020 judgment
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REVERSE that part of the Court of Appeals opinion affirming the
  defendant’s sentence, we VACATE the sentence of the Shiawassee Circuit Court, and we
  REMAND this case to the trial court for resentencing. As explained by concurring and
  dissenting Judge Gleicher, the reasons given for the departure did not adequately account
  for the extent of the significant departure (25 years beyond the mandatory minimum). In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2021
           b0616
                                                                               Clerk